UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-2730



DAVID L. BRIGHT,

                                              Plaintiff - Appellant,

          versus


NORFOLK SHIPBUILDING & DRYDOCK CORPORATION;
NORSHIPCO,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Robert E. Doumar, Senior District
Judge. (CA-96-985)


Submitted:   April 20, 1999                   Decided:   May 3, 1999


Before MURNAGHAN and LUTTIG, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


David L. Bright, Appellant Pro Se. Ronda Lynn Brown, VANDEVENTER
BLACK, L.L.P., Norfolk, Virginia; Thomas Michael Lucas, MCGUIRE,
WOODS, BATTLE & BOOTHE, Norfolk, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     David L. Bright appeals the district court’s order denying his

Fed. R. Civ. P. 60(b) motion.   We have reviewed the record and the

district court’s opinion and find no reversible error.   According-

ly, we affirm on the reasoning of the district court.    See Bright

v. Norfolk Shipbuilding & Drydock Corp., No. CA-96-985 (E.D. Va.

Nov. 17, 1998).*   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                           AFFIRMED




     *
       Although the district court’s judgment is marked as “filed”
on November 13, 1998, the district court’s records show that it was
entered on the docket sheet on November 17, 1998.      Pursuant to
Rules 58 and 79(a) of the Federal Rules of Civil Procedure, it is
the date that the judgment was entered on the docket sheet that we
take as the effective date of the district court’s decision. See
Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                 2